Title: To Thomas Jefferson from Jean Baptiste Ternant, 3 March 1792
From: Ternant, Jean Baptiste
To: Jefferson, Thomas


          Philadelphia, 3 Mch. 1792. He has been informed by the “Lieutenant au gouvernement général” and the intendant of Saint-Domingue that the situation on that island is critical because of a shortage of funds in the colony treasury and the uncertainty of receiving any financial aid from France.—In this extremity he feels obliged to apply to the U.S. government for “l’avance immédiate d’une somme de quatre cent mille piastres à imputer sur les remboursemens qu’ils doivent à la France.”—He urges TJ to lay this request before the President as soon as possible and hopes that the President’s solicitude for the welfare of France’s most important colony will lead him to grant it the monetary assistance it so desperately needs.
        